DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2020 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 24 November 2020 in which claim 1 was amended to change the scope and breadth of the claims, and claims 18-20 were newly added. Claims 1-20 are pending in the current application. Claims 11 and 13-15 remain withdrawn as being drawn to a non-elected invention. Newly added claims 18-20 are drawn towards method claims which are withdrawn as being drawn to a non-elected invention. Claims 1-10, 12, 16 and 17 are examined on the merits herein.
The Declaration of Dr. Albert Mihranyan, submitted by Applicant on 24 November 2020 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, 12, 16 and 17 drawn to a pharmaceutical composition, in the reply filed on 11 September 2019 is acknowledged.
s 11, 13-15 and newly added claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 September 2019.

Applicant’s election without traverse of naproxen as a First species of active pharmaceutical ingredient in the reply filed on 11 September 2019 is acknowledged.
To expedite prosecution of the instant application, the election of species has been expanded to include flurbiprofen, a NSAID (see instant claim 17). 

New & Modified Rejections
The following are new ground(s) or modified rejections.

Specification
The title of the invention “New Compositions” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi et al. (Yakuzaigaku, 1997, vol. 57, no. 3, pp. 168-173, cited in previous Office Action) in view of Ek et al. (US Patent Application Publication No. 2005/0053665, cited in previous Office Action), and further in view of Tozuka et al. (Chem. Pharm. Bull., 2005, vol. 53, no. 8, pp. 974-977, cited in PTO-892) and Carlsson et al. (RSC Advances, 2014, vol. 4, pp. 52289, cited in PTO-892).
	Oguchi et al. teach naproxen is insoluble in water, and dispersing it in a porous material to improve its dissolution and bioavailability (abstract). Oguchi et al. teach preparing solid dispersions by physical mixtures or heated mixtures of naproxen crystals with porous crystalline cellulose or controlled pore glass (CPG) size of different diameters (abstract). Oguchi et al. also teach preparing dispersions with porous crystalline cellulose (PCC) having a pore size of 40Å (4 nm), and CPG 120 having a pore size of 128Å (12.8 nm), and CPG 1000 having a pore size 1,000Å (100 nm). Oguchi et al. teach the dissolution rate of naproxen from preparing a dispersion by heating was markedly enhanced in comparison with the physical mixture (i.e. the non-heated sample), (abstract). Oguchi et al. teach preparing the mixture by combining naproxen with the porous material in a 1:9 weight ratio (p.169, Materials). Oguchi et al. teach “heat treatment of a physical mixture of naproxen with CPG 120 or PCC provided solid dispersion in which the naproxen molecules took an amorphous state” (p.171). Oguchi et al. teach amorphization of naproxen was observed when the mixture was heated at 90 °C for 3 h in a vacuum (abstract). Oguchi et al. teach no diffraction peaks were observed after heat treatment with CPG 120 as the porous additive (i.e. 100% amorphous), (p.169, Results and Discussion). Oguchi et al. teach “the ability of PCC in molecular dispersion formation cannot be as great as that of CPG 120” (p.171). 
Cladophora algae (instant claim 3). 
Ek et al. teach preparing a solid dispersion of nicotine and cellulose obtained from Cladophora algae (claims 1-6). Ek et al. teach nicotine in the form of a liquid free base, “or other liquid, semisolid or solid forms of nicotine are transferred to chemically stabile, solid products from which the release of nicotine may be immediate” (paragraph [0036]). Ek et al. teach the main advantage obtained with a nicotine-cellulose matrix is that nicotine is delivered as a solid, is rapidly released from the cellulose and is readily bioavailable (paragraphs [0048]-[0056]). Ek et al. teach Cladophora cellulose powder is the preferred cellulose carrier, and is preferable over other forms of cellulose such as microcrystalline cellulose (paragraphs [0039]-[0041]). Ek et al. teach cellulose particles from Cladophora have a highly porous, sponge-like structure with an exceptionally large surface area (paragraph [0041], Example 1 and Table 3). Ek et al. teach absorption of nicotine onto the surface of cellulose helps protect the nicotine from oxidation with air (paragraph [0041]). Ek et al. teach the nicotine in the Cladophora cellulose matrix degraded by only 2.88% after 3 months, while nicotine in microcrystalline cellulose degraded by about 23.6% after 3 months (Example 8). Ek et al. teach measuring the stability at room temperature and 60% relative humidity. Ek et al. teach it is important that the cellulose is highly crystalline, porous and web-like (paragraph [0068]-[0069]), and that such properties cannot simply be obtained by spray drying cellulose such as that found by Oguchi et al. (paragraph [0069]). Ek et al. teach the mixture can be prepared by rotary evaporation, wherein the composition is mixed with ethanol and evaporated at 60 °C (Example 2A). Alternatively, Ek et al. teach heating cellulose powder and nicotine vapor at 60 °C (Example 2B). Ek et al. teach the Cladophora cellulose has a crystallinity index of 95.2%, while microcrystalline cellulose has a crystallinity index of 82.2% (Table 3): 
    PNG
    media_image1.png
    324
    424
    media_image1.png
    Greyscale
. Ek et al. teach Cladophora cellulose has an exceptionally large surface area, and is highly porous (Table 3).
	Tozuka et al. teach the incorporation of flurbiprofen, a poorly water-soluble non-steroidal anti-inflammatory drug in mesoporous structures of varying pore diameter and specific surface area (abstract). Tozuka et al. teach preparing the complex by three methods, physical mixture (3:7 weight ratio of active agent to mesoporous material, FSM-16); sealed-heated (physical mixture is heated at 100 °C for 6 h); or evaporation (p.974, Experimental). Tozuka et al. teach the mesoporous materials had three different pore diameters: FSM-16(Oc), FSM-16(Do) and FSM-16(Doc) had mean pore widths of 16.0Å  (1.6nm), 21.6Å  (2.16 nm) and 45.0Å (4.5nm) and specific surface areas of 700, 1250 and 1040 m2/g, respectively. Tozuka et al. teach the flurbiprofen became adsorbed into the mesopores as evidenced by PXRD and DSC, which also demonstrates the flurbiprofen changed from a crystalline state to an amorphous state in the FSM-16(Do) and FSM-16(Doc) structures when prepared by either solvent evaporation or sealed-heating methods (p.975, first paragraph). Tozuka et al. teach “the results demonstrate that the pore diameter of FSM-16 had a great influence on the entrapment of FBP in the FSM-16 mesoporous structure” (p.975, second paragraph). Tozuka et al. teach the dissolution of flurbiprofen in the complex prepared by solvent evaporation or heating was significantly higher than crystalline flurbiprofen (fig. 5). Tozuka et al. teach and mixing with porous materials (p.974, first paragraph, emphasis added). Tozuka et al. teach “porous materials have a unique capacity to adsorb organic compounds due to their large specific surface area and porous structure. Activated carbon, porous crystalline cellulose, and zeolites are examples of porous materials that have been used widely for pharmaceuticals” (p.974, first paragraph). 
	Carlsson et al. teach highly crystalline cellulose obtained from Cladophora algae had an average pore diameter of about 42 nm (figure 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a solid dispersion comprising an active pharmaceutical ingredient (API) dispersed in cellulose obtained from Cladophora algae, wherein the API is amorphous, and wherein said API is a solid under ambient conditions.
Starting from the teaching of Oguchi et al., the skilled artisan would have looked to the teaching of Ek et al. and Tozuka et al. because all the references are concerned with improving the release of an API from a porous matrix. The references are similar in that they are all concerned with both the encapsulation of, and improved release/dissolution/bioavailability of the API in question; and they all use a porous matrix having pore sizes on a similar nm-sized scale (in contrast to microcrystalline cellulose, which is at least 10,000x larger in pore size). Additionally, all three reference expressly describe preparing the dispersions using similar methodologies, i.e. by heating and/or evaporation.

Naproxen and flurbiprofen are both APIs that are solid at ambient conditions. While nicotine free base is a liquid at ambient temperature, the skilled artisan would have been motivated to use nicotine salts or other forms that are solids at ambient conditions because Ek et al. expressly teach the nicotine can be used in salt form or other forms that are solids at ambient conditions. The skilled artisan would have known from the combined teaching of the references that regardless of the initial physical state of the API (liquid or solid), the API is heated or evaporated (causing a change to its initial physical state) so that it will become entrapped or adsorbed in the porous matrix, and ultimately form into a solid amorphous state (per the express teachings of Oguchi et al. and Tozuka et al.). 
In looking to ways to optimize the dispersion of API including naproxen and flurbiprofen, the skilled artisan would have been motivated to combine the API with cellulose obtained from Cladophora-based algae because it is readily and easily obtainable (per the teachings of Ek et al. in Example 1) with highly desirable stabilization properties. Specifically, API/Cladophora cellulose dispersions were found to be highly stable to oxidation with air, particularly in comparison to API/MCC cellulose dispersions. Ek et al. teach the nicotine in the Cladophora cellulose matrix degraded by only 2.88% after 3 months, while nicotine in microcrystalline cellulose degraded by about 23.6% after 3 months (Example 8). 
The ordinary artisan would have had a reasonable expectation of success because Oguchi et al. demonstrated the improved dissolution of naproxen when dispersed in a porous material having a pore size of 4nm or 12.8 nm; Tozuka et al. demonstrated the improved dissolution of flurbiprofen when Cladophora having a pore size of 37 nm. Additionally, Oguchi et al. teach the porous material having a pore size of 12.8 nm achieved better drug dispersion than the 4nm-sized porous material. Thus, Oguchi et al. and Ek et al. together teach and demonstrate porous material on the order of 12-40 nm is beneficial in preparing amorphous solid dispersions of an active pharmaceutical ingredient. In summary, porous material having a pore size of 4 nm and 4.5 nm (as taught by Oguchi et al. and Tozuka et al.), 12.8 nm (as taught by Tozuka et al.) and less than 42 nm (for Cladophora cellulose) were observed to yield a porous material having the API adsorbed in the material, stabilized the API, amorphized the API and significantly increased the dissolution properties of the API itself when compared to the crystalline API. 
Naproxen (instant claim 17) is a non-steroidal anti-inflammatory drug (instant claim 9), having an aromatic ring (instant claim 8), with a carboxylic acid moiety (hydrogen bond donor/acceptor), and ether group (hydrogen bond acceptor). Flurbiprofen (instant claim 17) is a non-steroidal anti-inflammatory drug (instant claim 9), having an aromatic ring (instant claim 8).
The recitation “for use in treating dysmenorrhea or migraine” in instant claim 12 is an intended use of the instant composition. 
The recitation “wherein the composition is formed by a process involving heat-assisted extrusion of a mixture of the cellulose or cellulose derivative and the active pharmaceutical ingredient” in instant claim 6; and “wherein the composition is obtained by a process involving heating a mixture of the active pharmaceutical ingredient and cellulose or cellulose derivative to a temperature close to or above the glass transition temperature of the active pharmaceutical ingredient” in instant claim 10 are product-by-process limitations. 

In the instant case, Oguchi et al., Ek et al. and Tozuka et al. teach a process of heating an API with porous material, including evaporation. The type of cellulose, the active agent, the weight ratio and temperature at which the agents are mixed together appear to be the same and in the same arrangement as recited in the instant claims, including in particular instant claim 10 (see paragraph [0088 of the instant PGPub). Thus, the product obtained following the teaching of Oguchi et al., Ek et al. and Tozuka et al. appears to be the same as the product of the instant claims, including that of instant claim 6 (formed by heat-assisted extrusion) which simply appears to be directed to an alternative method of heating the mixture (see paragraph [0088] of the instant PGPub which describes alternative forms of heating, which includes melt-extrusion and mixing under reduced pressure (i.e. heating at 60 °C under rotary evaporator). 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art.

Response to Arguments
Applicant's arguments and Declaration filed 24 November 2020 have been fully considered but they are not persuasive.
Applicant has submitted a Declaration with teachings of other facts known to one of ordinary skill in the art before the effective filing date of the claimed invention. Applicant argues that one of ordinary skill in the art would not have been motivated to disperse an API that is a solid at ambient conditions in 
Turning to Matsumoto, Applicant contends the reference emphasizes the importance of small pore sizes for the amorphization of a variety of drug molecules, and teaches away from using larger pore diameters, particularly those above the range of 3-10 nm.
The above argument is not found persuasive, because Matsumoto et al. also teach drugs were adsorbed onto the surfaces of pores in the range of 2 to 40 nm (which includes cellulose obtained from Cladophora algae), wherein the ratio of drug to porous material was also a critical factor affecting the dispersion of the drug in the material (see p.371, left column). 

Applicant has also cited Yonemochi as evidence that lower pore size increases amorphization, as evidenced by the reaction rates. 
The above arguments are not found persuasive, because the pore sizes of the preferred porous material was 167Å (or 16.7 nm), which is in the same order of magnitude as the porous size of the instantly claimed cellulose obtained from Cladophora algae (less than 42 nm; or about 37 nm as argued by Applicant). The non-preferred porous material was 5-6x larger, with a pore size of 962Å (or 96.2 nm).

Applicant has pointed to various other teachings by Prasad et al.; Jackson et al.; Rengarajan et al.; Oguchi et al. (cited in the above Office Action); Alcoutlabi et al. and Ajayan et al. for teaching the criticality of pore size and for preferring smaller pore sizes. 
The above arguments are not found persuasive. Prasad et al. is concerned with the amorphization of lead, which is not considered comparable prior art because it is expected the method for amorphizing a metal is different than amorphizing a small organic molecule. The teachings of Jackson et al. have been considered, but the results described therein appear to be specific for benzyl alcohol (see p.2137, right 
Here, Ek et al. is evidence and demonstrates that one of ordinary skill in the art would have known that a pharmaceutically active organic drug can be amorphized/dispersed in cellulose obtained from Cladophora algae, wherein said cellulose has mesopore-sizes on the order of less than 42 nm. Furthermore, Ek et al. teach the nicotine drug used can be used in the free base form as a liquid, or a salt form as a solid; and that regardless of its initial physical state all the prior art references teach physically mixing the API with the porous material and heating or vaporizing the API to get a final product that is a solid dispersion, with an API that has significantly improved dissolution rates. 

Applicant also alleges unexpected and surprising results in the stability of the instantly claimed cellulose to relative high humidity, in part due to its high degree of crystallinity. Applicant has pointed to the storage stability data in Examples 2 and 5 of the Specification.
The above argument is not found persuasive because the stability of cellulose obtained from Cladophora was already known before the effective filing date of the claimed invention. As noted in the above Office Action, Ek et al. teach the nicotine in the Cladophora cellulose matrix degraded by only 2.88% after 3 months, while nicotine in microcrystalline cellulose degraded by about 23.6% after 3 months (Example 8). Ek et al. teach measuring the stability at room temperature and 60% relative humidity.

Applicants aver surprising or unexpected results residing in the claimed subject matter. Applicant’s data presented in Table 4 herein have been fully considered but are not deemed persuasive 
Applicant has provided a side-by-side comparison of ibuprofen dispersed either in cellulose obtained from Cladophora, or microcrystalline cellulose (MCC). The pore size of MCC is on the order of 36,000 nm to 255,000 nm. Thus, MCC has pore sizes that are about 1,000-fold to 6,000-fold larger than the instantly claimed cellulose. 
The closest prior art is the porous material used by Oguchi et al., specifically controlled pore glass 120, which has a pore volume of 12.8 nm. The closest prior art is not PCC as argued by Applicant, for even Oguchi et al. teach “the ability of PCC in molecular dispersion formation cannot be as great as that of CPG 120” (p.171).  With respect to Oguchi et al. and Tozuka et al., the dissolution properties of the active drug increase by 1.5-3x when it is dispersed in the porous matrix. Applicant’s results demonstrating a 1.5-2.8 fold increase in dissolution (according to Fig. 5) does not appear to be a surprising or unexpected effect.
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a). Therefore, said rejection is adhered to.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623